Exhibit For Immediate Release Contact Information Wednesday, August 6, 2008 Investors: Roberto R. Thomae (210) 496-5300 ext. 214, bthomae@txco.com Media: Paul Hart (210) 496-5300 ext. 264, pdhart@txco.com TXCO Resources Reports Record Results and Earnings SAN ANTONIO August 6, 2008 TXCO Resources Inc. (Nasdaq:TXCO) today reported financial results for the quarter and half ended June 30, 2008. Highlights include record: · Cash flow metrics; · Net and operating income; · Oil and gas sales; · Total assets. Second Quarter TXCO's net income attributable to common stock for the second quarter was $8.7 million, equal to $0.24 per share, in contrast to a $1.3 million loss, or $0.04 per share, for second-quarter 2007, and 166 percent above first-quarter 2008 net income of $3.3 million, or $0.09 per share. All per-share amounts are on a diluted basis. Quarterly operating income rose to a record $17.3 million from the $914,000 reported for the year-earlier period and, sequentially, a 163 percent increase from $6.6 million in the first quarter. Net cash provided by operating activities for the quarter was a record $33.8 million, sharply above the $6.5 million in the year-earlier quarter and net cash used of $9.9 million in first-quarter 2008. Ebitdax earnings before income taxes, interest, depreciation, depletion, amortization, impairment, abandonment and exploration expense rose to a record $34.2 million, triple the $11.3 million in the prior-year quarter and 73 percent above the first quarter's $19.8 million.
